Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/20/2022 with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US# 2014/0198091 hereinafter Shin) in view of Ryu (US# 2012/0038684 hereinafter Ryu) and Toda (US# 2013/0129214 hereinafter Toda).
Referring to claim 1, Shin discloses a display device (organic light emitting display; Para. 0024, Fig. 1) comprising:
a display panel including a plurality of pixels (pixels; Para. 0025, Fig. 1);
an image data corrector (current limiting circuit 200; Fig. 2) generating a corrected image data by adjusting an image data (The current limiting circuit 200 measures the data current accumulated for a single frame in the respective regions of the pixel unit 100, which is divided into a plurality of regions to correspond to the plurality of power supply entries; compares the measured data current with predetermined threshold values in the respective region to estimate scale factors SF for the respective regions; and selects one of the estimated scale factors to limit the data current applied to the entire pixel unit such that brightness of an image displayed in the pixel unit 100 is reduced entirely.; Para. 0041, Figs. 1-2); and
a data driver (data driving unit 300; Fig. 1) providing data signals to the plurality of pixels based on the corrected image data (data driving unit 300 performs the gamma compensation to the data signals input to correspond to the current limiting signals CLS and may provide the compensated data signals to the pixel unit 100.; Para. 0043),
wherein the image data corrector (current limiting circuit 200; Fig. 2) divides the display panel into a plurality of unit areas (The current limiting circuit 200 measures the data current accumulated for a single frame in the respective regions of the pixel unit 100, which is divided into a plurality of regions to correspond to the plurality of power supply entries.; Para. 0041), and adjust the image data for a unit area among the plurality of unit areas by using a full image load for the entire display panel (a global current accumulator 210G accumulating data current IG for one frame output from the entire pixel unit 100.; Para. 0050), a first image load for the unit area (the plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210LN accumulating the data current values ILN to ILN, output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions; Para. 0050), and a second image load (the plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210LN, accumulating the data current values IL1 to ILN, output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions; Para. 0050. Thus, the accumulators 210L1 to 210LN include first image load, second image load, and more.).
However, Shin does not specifically disclose an image data corrector receiving image data from an external; and adjust the image data for a unit area among the plurality of unit areas by using a second image load for peripheral unit areas surrounding the unit area among the plurality of unit areas.
In an analogous art, Ryu discloses an image data corrector receiving image data from an external (when the image data compensator 100 receives image data from an external device (S110), the global image load calculator 110 calculates the global image load of one image (S120).; Paras. 0053 and 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ryu to the system of Shin in order to allow the image data compensator to control luminance of the image data by using the global image load of the image in its entirety and sets of local image loads of the sets of partitions, thus reducing or preventing image quality deterioration and improving peak luminance and contrast of the display image while reducing power consumption.
However, Shin in view of Ryu does not specifically disclose adjust the image data for a unit area among the plurality of unit areas by using a second image load for peripheral unit areas surrounding the unit area among the plurality of unit areas.
In an analogous art, Toda discloses adjust the image data for a unit area among the plurality of unit areas by using a second image load for peripheral unit areas surrounding the unit area among the plurality of unit areas (generates a tone mapping curve for local tone correction using the luminance of peripheral areas for each pixel of interest within an input image; prediction means which predicts the overall luminance and/or the contrast of the image after the local tone correction on the basis of the average luminance of partial areas into which the input image has been partitioned.; see Abstract and Paras. 0038 and 0090-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Toda to the system of Shin in view of Ryu in order to perform the tone correction easily and efficiently by simple technique.
Referring to claim 2, Shin discloses wherein the image data corrector (200; Fig. 2) includes a luminance calculator (comprise a plurality scale factor generators 220; Fig. 2) which calculates the full image load, the first image load and the second image load (The current limiting circuit 200 includes a plurality of scale factor generators 220 comparing the accumulated data current values IG, IL1 to ILN respectively output from the data current accumulators with threshold values thG, thL1 to thLn corresponding thereto to generate scale factors SFG and SFL1 to SFLn.; Para. 0049).
Referring to claim 3, Shin discloses wherein the luminance calculator (comprise a plurality scale factor generators 220; Fig. 2) includes a full image load calculator calculating the full image load (220G; Fig. 2), a first image load calculator (220L1; Fig. 2) calculating the first image load, and a second image load calculator (220Ln; Fig. 2) that calculates the second image load (The current limiting circuit 200 includes a plurality of scale factor generators 220 comparing the accumulated data current values IG, IL1 to ILn respectively output from the data current accumulators with threshold values thG, thL1 to thLn, corresponding thereto to generate scale factors SFG and SFL1 to SFLn; Para. 0049).
Referring to claim 4, Shin discloses wherein the full image load calculator (220G; Fig. 2) calculates the full image load by dividing a current luminance (The plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210Ln accumulating the data current values IL1 to ILn, output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions to correspond to the plurality of power supply entries.; Para. 0050. Thus, the current values IL1 to ILn are divide into the plurality of regions of the pixel unit 100) corresponding to the image data for the entire display panel by a maximum luminance corresponding to the image data for the entire display panel (when the data current accumulator 210 includes a global data current accumulator 210G and first to nth region data current accumulators 210L1 to 210Ln, the plurality of scale factor generators 220 includes a global scale factor generator 220G and first to nth region scale factor generators 220L1 to 220Ln to match the data current accumulators.; Paras. 0056-0057 and 0061, Fig. 2...and, The current limiting circuit 200 outputs a current limiting signal CLS when the area on which a high brightness (or high gray) image is displayed is large, so as to limit the data current accumulated in the entire pixel unit such that the brightness of the pixel unit 100 does not exceed a predetermined level; Para. 0036, interprets according to the limitation “the maximum luminance corresponding to the image data for the entire display panel”. ).
Referring to claim 5, Shin discloses wherein the first image load calculator (220,,; Fig. 2); Fig. 2) calculates the first image load by dividing a current unit area luminance (The plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210Ln accumulating the data current values IL1 to ILn, output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions to correspond to the plurality of power supply entries.; Para. 0050. Thus, the current values IL1 to ILn are divide into the plurality of regions of the pixel unit 100) corresponding to an image data for the unit area by a maximum luminance corresponding to the image data for the unit area (when the data current accumulator 210 includes a global data current accumulator 210G and first to nth region data current accumulators 210L1 to 210Ln the plurality of scale factor generators 220 includes a global scale factor generator 220G and first to nth region scale factor generators 220L1 to 220Ln to match the data current accumulators.; Paras. 0056-0057 and 0061, Fig. 2.... and, The current limiting circuit 200 outputs a current limiting signal CLS when the area on which a high brightness (or high gray) image is displayed is large, so as to limit the data current accumulated in the entire pixel unit such that the brightness of the pixel unit 100 does not exceed a predetermined level; Para. 0036, interprets according to the limitation “the maximum luminance corresponding to the image data for the entire display panel”).
Referring to claim 6, Shin as modified by Toda discloses wherein the second image load calculator calculates the second image load by dividing a current peripheral unit area luminance corresponding to an image data for the peripheral unit areas by a maximum luminance corresponding to the image data for the peripheral unit (Toda-generates a tone mapping curve for local tone correction using the luminance of peripheral areas for each pixel of interest within an input image; prediction means which predicts the overall luminance and/or the contrast of the image after the local tone correction on the basis of the average luminance of partial areas into which the input image has been partitioned.; see Abstract and Paras. 0038 and 0090-0091).
Referring to claim 7, Shin as modified by Toda discloses wherein the second image load is an average value of image loads of the peripheral unit areas (Toda-generates a tone mapping curve for local tone correction using the luminance of peripheral areas for each pixel of interest within an input image; prediction means which predicts the overall luminance and/or the contrast of the image after the local tone correction on the basis of the average luminance of partial areas into which the input image has been partitioned.; see Abstract and Paras. 0038 and 0090-0091).
Referring to claim 8, Shin discloses wherein the image data corrector further includes a luminance controller which determine scaling factors (The current limiting circuit 200 includes a plurality of scale factor generators 220 comparing the accumulated data current values respectively output from the data current accumulators with threshold values corresponding thereto to generate scale factors SFG and SFL1 to SFLn; Para. 0049).
Referring to claim 9, Shin discloses wherein the luminance controller includes a full luminance controller (210G; Fig. 2) determining a global scaling factor based on the full image load and adjust a luminance of the image data for the entire display panel by applying the global scaling factor to the image data for the entire display panel (As illustrated in FIG. 2, when the data current accumulator 210 includes a global data current accumulator 210, and first to nth region data current accumulators 210L1 to 210Ln the plurality of scale factor generators 220 includes a global scale factor generator 220G and first to nth region scale factor generators 220L1 to 220Ln to match the data current accumulators.: Para. 0056), and a partial luminance controller (210L1-Ln; Fig. 2) configured to determine a local scaling factor based on the first image load and the second image load, and configured to adjust the luminance of the image data for each of the plurality of unit areas by applying the local scaling factor to the image data for each of the plurality of unit areas (As illustrated in FIG. 2, when the data current accumulator 210 includes a global data current accumulator 210G and first to nth region data current accumulators 210L1 to 210Ln, the plurality of scale factor generators 220 includes a global scale factor generator 220G and first to nth region scale factor generators 220L1 to 220Ln to match the data current accumulators.: Para. 0056).
Referring to claim 11, Shin discloses wherein the local scaling factor is a value between 0 and 1 (the scale factors generated by the scale factor generator 220 are values of 0 (zero) to 1 (one) and values of the generated scale factors corresponding to the regions becomes small.; Para. 0059).
Referring to claim 12, Shin discloses wherein the local scaling factor is a value between 0 and 1 (the scale factors generated by the scale factor generator 220 are values of 0 (zero) to 1 (one) and values of the generated scale factors corresponding to the regions becomes small. ; Para. 0059).
Referring to claim 13, Shin discloses a method of operating a display device which displays an image on a display panel including a plurality of unit areas by adjusting a luminance of an image data (The current limiting circuit 200 measures the data current accumulated for a single frame in the respective regions of the pixel unit 100, which is divided into a plurality of regions to correspond to the plurality of power supply entries.; Para. 0041 and Abstract), the method comprising:
calculating a full image load for the entire display panel (the current limiting circuit 200 according to an example embodiment includes a plurality of data current accumulators 210 accumulating current values for a single frame output from the pixel unit 100. Also, the current limiting circuit 200 includes a plurality of scale factor generators 220 comparing the accumulated data current values IG, IL1 to ILn, respectively output from the data current accumulators with threshold values thG, thL1 to thLn corresponding thereto to generate scale factors SFG and SFL1 to SFLn; Paras. 0049-0050), a first image load for a unit area among the plurality of unit areas (the plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210Ln accumulating the data current values IL1 to ILn output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions; Para. 0050), a second image load for the unit area (the plurality of current accumulators 210 includes first to nth data current accumulators 210L1 to 210Ln accumulating the data current values IL1 to ILn, output for respective single frames each by each of the plurality of regions with respect to the pixel unit 100 that is divided into a plurality of regions; Para. 0050. Thus, the accumulators 210L1 to 210Ln include first image load, second image load, and more.),
adjusting the luminance of the image data for the unit area using the full image load, the first image load, and the second image load (The global current accumulator 210G as the full image load, 210L1 as the first image load, and 210Ln as the second image load.; Paras. 0049-0050…. the current limiting signal generator 240 selects the minimum value from the scale factors SFG and SFL1 to SFLn and generates corresponding current limiting signals CLS to output.; Para. 0061, Fig. 2).
However, Shin does not specifically disclose adjusting a luminance of an image data received from an external device; and calculating a second image load for peripheral unit areas surrounding the unit area.
In an analogous art, Ryu discloses adjusting a luminance of an image data received from an external device (when the image data compensator 100 receives image data from an external device (S110), the global image load calculator 110 calculates the global image load of one image (S120).; Paras. 0053 and 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ryu to the system of Shin in order to allow the image data compensator to control luminance of the image data by using the global image load of the image in its entirety and sets of local image loads of the sets of partitions, thus reducing or preventing image quality deterioration and improving peak luminance and contrast of the display image while reducing power consumption.
However, Shin does not specifically disclose calculating a second image load for peripheral unit areas surrounding the unit area.
In an analogous art, Toda discloses calculating a second image load for peripheral unit areas surrounding the unit area (generates a tone mapping curve for local tone correction using the luminance of peripheral areas for each pixel of interest within an input image; prediction means which predicts the overall luminance and/or the contrast of the image after the local tone correction on the basis of the average luminance of partial areas into which the input image has been partitioned.; see Abstract and Paras. 0038 and 0090- 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Toda to the system of Shin in order to perform the tone correction easily and efficiently by simple technique.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 15, Shin discloses after calculating the full image load, further comprising: 
determining a global scaling factor based on the full image load (As illustrated in FIG. 2, when the data current accumulator 210 includes a global data current accumulator 210G and first to nth region data current accumulators 210L1 to 210Ln the plurality of scale factor generators 220 includes a global scale factor generator 220G and first to nth region scale factor generators 220L1 to 220Ln to match the data current accumulators.: Para. 0056); and 
adjusting the luminance of the image data for the entire display panel by applying the global scaling factor to the image data for the entire display panel (global current accumulator 210G accumulating data current IG for one frame output from the entire pixel unit 100.; Para. 0050... and the current limiting circuit 200 includes a plurality of scale factor generator 220G comparing the accumulated data current values IG, respectively output from the data current accumulator 210G; Para. 0049).
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Claim Objections
Claims 10 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 10, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein the partial luminance controller determines: the local scaling factor as a first constant and applies the first constant to the image data for the unit area corresponding to the first image load when the second image load is higher than a preset maximum value, the local scaling factor as a second constant smaller than the first constant, and applies the second constant to the image data for the unit area corresponding to the first image load when the second image load is lower than a preset minimum value, and the local scaling factor as a value between the first constant and the second constant, and applies the second constant to the image data for the unit area corresponding to the first image load when the second image load is between the preset minimum value and the preset maximum value”.
Referring to claim 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitation “wherein adjusting the luminance of the image data by applying the local scaling factor includes:
determining the local scaling factor as a first constant and applying the first constant to the image data for the unit area corresponding to the first image load when the second image load is higher than a preset maximum value,
determining the local scaling factor as a second constant smaller than the first constant, and applying the second constant to the image data for the unit area
corresponding to the first image load when the second image load is lower than a preset minimum value, and
determining the local scaling factor as a value between the first constant and the second constant, and applying the second constant to the image data for the unit area corresponding to the first image load when the second image load is between the preset minimum value and the preset maximum value”.
Referring to claims 21-22 are objected upon dependent on claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                         /NELSON M ROSARIO/
Examiner, Art Unit 2624                                           Primary Examiner, Art Unit 2624